       Case 2:18-cv-00390-RMP       ECF No. 31   filed 02/15/19    PageID.303 Page 1 of 5



 1     ERIC L. CHRISTENSEN                                    HONORABLE ROSANNA
       JONATHAN D. TEBBS                                        MALOUF PETERSON
 2     CAIRNCROSS & HEMPELMANN PS
       524 SECOND AVENUE, SUITE 500
       SEATTLE, WA 98104
 3     T: 206.587.0700

 4

 5
                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7
     BLOCKTREE PROPERTIES, LLC, a
     Washington limited liability company,   NO. 18-00390 RMF
 8
     CORSAIR INVESTMENTS WA, LLC,
     a Washington limited liability company, DECLARATION OF ERIC YINGLING
 9
     CYTLINE, LLC, a Delaware limited
     liability company, 509 MINE, LLC, a
10
     Washington limited liability company,
     MIM INVESTORS, LLC, a Washington
11
     limited liability company, MINERS
     UNITED, LLC, a Washington limited
12
     liability company, TELCO 214
     WHOLESALE SOFTWARE, INC., a
13
     Washington corporation, MARK
     VARGAS, an individual, and,
14
     WEHASH TECHNOLOGY, LLP, a
     Washington limited liability company,
15

16
                          Plaintiffs,
17
             v.
18
     PUBLIC UTILITY DISTRICT NO. 2
     OF GRANT COUNTY,
19
     WASHINGTON, a Washington
     municipal corporation, TERRY
20

      DECLARATION OF ERIC YINGLING - 1                            CAIRNCROSS & HEMPELMANN, P.S.
                                                                  ATTORNEYS AT LAW
                                                                  524 Second Avenue, Suite 500
                                                                  Seattle, Washington 98104-2323
                                                                  office 206 587 0700 fax 206 587 2308
     {03673122.DOCX;2 }
       Case 2:18-cv-00390-RMP      ECF No. 31     filed 02/15/19    PageID.304 Page 2 of 5



 1   BREWER, individually and in his
     official capacity, BOB BERND,
 2   individually and in his official capacity,
     DALE WALKER, individually and in
 3   his official capacity, TOM FLINT,
     individually and in his official capacity,
 4   LARRY SCHAAPMAN, individually
     and in his official capacity, and DOES
 5   1-10, managers and employees of Grant
     PUD, individually and in their official
 6   capacities,

 7                        Defendants.

 8
     I, Eric Yingling, declare as follows:
 9
         1. I am over the age of eighteen and am competent to testify to matters below.
10
         2. I am the owner of Corsair Investments WA, LLC, one of the Plaintiffs in this
11
             lawsuit, and I make this declaration based upon personal knowledge.
12
         3. Corsair Investments WA, LLC (“Corsair”) is a Washington Limited Liability
13
             Company with offices in Englewood, Colorado, Quincy, Washington, and
14
             Spokane, Washington, and operations in Grant County, Washington.
15
         4. Corsair Investments WA, LLC, is a wholly-owned subsidiary of Corsair
16
             Investments, LLC, a Colorado Limited Liability Company with operations in
17
             Colorado.
18
         5. Before commencing operations in Grant County, Corsair contacted staff for
19
             the Public Utility District No. 2 of Grant County (“Grant PUD”) and received
20

      DECLARATION OF ERIC YINGLING - 2                             CAIRNCROSS & HEMPELMANN, P.S.
                                                                   ATTORNEYS AT LAW
                                                                   524 Second Avenue, Suite 500
                                                                   Seattle, Washington 98104-2323
                                                                   office 206 587 0700 fax 206 587 2308
     {03673122.DOCX;2 }
       Case 2:18-cv-00390-RMP       ECF No. 31    filed 02/15/19    PageID.305 Page 3 of 5



 1           assurances that 5 MW of service were available at Corsair’s preferred site and

 2           that Corsair would receive power under Grant PUD’s Rate Schedule 7, which

 3           is for “Large General Service.”

 4       6. Corsair relied on these representations in electing to locate in Grant County

 5           and has now invested approximately $1.8 million in facilities in the County,

 6           and moved two employees to Grant County based on assurances that Corsair

 7           could continue to operate facilities there.

 8       7. Corsair began taking service from Grant PUD in October 2017, and its

 9           predecessor Hashplex, LLC, began taking service from Grant PUD in October

10           2013.

11       8. Since it began operating in Grant County, Corsair has been served under Grant

12           PUD’s Rate Schedule 7.

13       9. The capacity for Corsair’s Grant County facility is 1 MW. Based on Corsair’s

14           billing over the last year, Corsair’s Grant County facility on average consumes

15           approximately 715,000 kWh per month and the facility’s peak monthly

16           demand is 980 kW. On average, Corsair pays approximately $18,250 per

17           month for electricity service from Grant PUD.

18       10. Corsair has paid each of its Grant PUD electricity bills on time and in full,

19           with the exception of a few bills that were paid late due to administrative

20           errors occurring in the transition from Hashplex.

      DECLARATION OF ERIC YINGLING - 3                             CAIRNCROSS & HEMPELMANN, P.S.
                                                                   ATTORNEYS AT LAW
                                                                   524 Second Avenue, Suite 500
                                                                   Seattle, Washington 98104-2323
                                                                   office 206 587 0700 fax 206 587 2308
     {03673122.DOCX;2 }
       Case 2:18-cv-00390-RMP       ECF No. 31    filed 02/15/19    PageID.306 Page 4 of 5



 1       11. Corsair has a security deposit of approximately $33,000 with Grant PUD.

 2           This deposit is sufficient to cover about two months of its average bill should

 3           Corsair fail to pay.

 4       12. Corsair is served from a substation that is located on the end of Corsair’s

 5           property line and which also serves Microsoft and Dell datacenters. As part

 6           of its agreement to take service from Grant PUD, Corsair paid up-front for a

 7           1MW transformer, vaulting, and supply lines, all via Corsair’s acquisition of

 8           HashPlex.

 9       13. Based on Corsair’s current energy consumption at its Grant County facilities,

10           if Rate Schedule 17 is implemented, Corsair’s estimated total rate will be

11           approximately 308% higher than its current rate under Grant PUD’s Rate

12           Schedule 7.

13       14. A rate increase of this magnitude will render Corsair’s operations in Grant

14           County uneconomical and force Corsair to cease those operations. Corsair’s

15           substantial investments in Grant County would be destroyed and the economic

16           benefits it brings to Grant County would be lost. Corsair might even be forced

17           into bankruptcy by such a rate increase.

18       15. The prospect of being moved in or out of Rate Schedule 17 by Grant PUD

19           staff determinations that are beyond Corsair’s control, that could occur

20           without notice at any time, that leave Corsair without legal rights to challenge

      DECLARATION OF ERIC YINGLING - 4                             CAIRNCROSS & HEMPELMANN, P.S.
                                                                   ATTORNEYS AT LAW
                                                                   524 Second Avenue, Suite 500
                                                                   Seattle, Washington 98104-2323
                                                                   office 206 587 0700 fax 206 587 2308
     {03673122.DOCX;2 }
       Case 2:18-cv-00390-RMP      ECF No. 31    filed 02/15/19    PageID.307 Page 5 of 5



 1           Grant PUD staff action, and that cannot be predicted creates uncertainty about

 2           the cost of Grant PUD’s electric service that renders the business climate for

 3           Corsair’s operations in Grant County untenable, even if Corsair is not

 4           ultimately subject to Rate Schedule 17’s rate increases.

 5

 6   I declare under penalty of perjury that the foregoing is true and correct.

 7   Executed on February 15, 2019.

 8

 9

10                                           ERIC YINGLING

11

12

13

14

15

16

17

18

19

20

      DECLARATION OF ERIC YINGLING - 5                            CAIRNCROSS & HEMPELMANN, P.S.
                                                                  ATTORNEYS AT LAW
                                                                  524 Second Avenue, Suite 500
                                                                  Seattle, Washington 98104-2323
                                                                  office 206 587 0700 fax 206 587 2308
     {03673122.DOCX;2 }
